Citation Nr: 0832297	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  05-27 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a cervical spine 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The veteran had active service from October 1977 to November 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision and 
notice of decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Anchorage, Alaska.  The Board, in a 
June 2008 Remand, determined that further evidentiary 
development was needed before a final adjudication could be 
made.  The Board remanded the appeal to the RO in Anchorage, 
Alaska via the Appeals Management Center (AMC) in Washington, 
DC.  As explained more fully in this remand, the appeal was 
subsequently remanded to the RO in Huntington, West Virginia, 
which was identified as the remand processing center.   

The Board finds that AMC/RO did not comply with the June 2008 
Remand directive and, therefore, the Board may not proceed 
with its review of the appeal.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (noting the Board's duty to "insure [the 
RO's] compliance" with the terms of its remand orders).  

The appeal is REMANDED to the RO in Anchorage, Alaska via the 
AMC.  The VA will notify the appellant if further action is 
required.


REMAND

The Board, as explained in its June 2008 remand, determined 
that additional development was necessary to properly 
adjudicate the veteran's claim currently on appeal.  As such, 
the appeal was remanded to the RO in Anchorage, Alaska via 
the AMC.  The AMC/RO was ordered to obtain any medical 
records not obtained currently that would be pertinent to the 
veteran's claim in order to supplement the record.  The 
AMC/RO was to afford the veteran another VA examination to 
determine if the veteran's claimed condition more likely than 
not resulted from an accident or incurrence during service; 
and, subsequently, readjudicate the veteran's claim on the 
basis of all of the evidence of record and all governing 
legal authority.  

The Board notes that the RO in Anchorage, Alaska is the 
Agency of Original Jurisdiction (AOJ) in this matter.  The 
record of evidence indicates that the veteran has resided at 
the same address in Anchorage since 1998, that he receives 
medical care at the VA medical center in that locality, and 
that he is represented in this matter by the Anchorage office 
of the Veterans of Foreign Wars of the United States.  

Reviewing the evidence associated with the claims file since 
the June 2008 remand determination, a June 2008 letter from 
the Board notified the veteran of the Board's remand and 
informed him that the records were being returned to the VA 
office having jurisdiction over this matter.  

A VA record, labeled a Compensation and Pension Exam Inquiry, 
noted that, in July 2008, the RO in Huntington, West Virginia 
requested that a VA examination be provided for the veteran 
in compliance with the Board's June 2008 remand 
determination.  The record indicated that the claim was 
processed by the Alaska VA Health System and Regional Office.  
Another document, labeled a VCAA checklist for development, 
also noted that an examination had been requested.

A subsequent July 2008 letter from the RO in Huntington, West 
Virginia (identified as a remand processing center) informed 
the veteran that they were working on his claim, advised him 
of his ability to submit or have the VA procure evidence 
pertinent to his claimed condition, and notified him that 
they had asked the nearest VA medical facility to schedule 
him for an examination.  The letter stated that the local 
office would contact him about when and where the examination 
would occur.  

Beyond the documents already noted, the record does not 
contain any additional evidence obtained by the VA since the 
Board's June 2008 remand determination.  As such, barring an 
unnoted mistake that resulted in documentation not being 
associated with the claims file, the Board must conclude that 
the veteran was not scheduled for an examination.  The claims 
file only contains notice that an examination would be 
scheduled; it does not contain a notice letter providing the 
veteran with the date, time and place of an examination 
scheduled in Alaska, where he resides.   

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In view of the 
foregoing, the AMC must ensure that the veteran is scheduled 
for a VA examination in the jurisdiction where he resides as 
specified below, and all VA medical examination and treatment 
reports be obtained.  38 C.F.R. § 3.159(c)(1)(2)(4) (2007).  
See also the June 2008 Board remand for reasons why there is 
a duty to provide an examination and medical opinion to 
properly adjudicate this appeal.  The letter notifying the 
veteran of the date, time and place of the scheduled 
examination must be included in the claims file and if the 
veteran fails to report for the examination, the claims file 
must be annotated accordingly.  

Accordingly, the case is REMANDED for the following action:

1.  All VA medical examination and 
treatment reports, and any private medical 
records that have not been obtained, which 
pertain to the claim on appeal must be 
obtained for inclusion in the record.

2.  The veteran should be scheduled for a 
VA examination. The claims file should be 
sent to the examiner.  The letter 
notifying the veteran of the date, time 
and place of the scheduled examination 
must be included in the claims file and if 
the veteran fails to report for the 
examination, the claims file must be 
annotated accordingly. 

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or studies 
deemed necessary, the examiner should 
provide answers to the following:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran has a cervical spine 
disability that began during service or 
is causally linked to any incident of 
active duty?

The examiner should specially consider 
whether a current cervical spine 
disability is due to the documented June 
1983 right trapezius strain, October 1984 
motor vehicle accident and/or March 1992 
incident in which ice fell on the 
veteran's head.

The clinician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the causal relationship; less 
likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so indicate.

3.  Thereafter, the veteran's claim for 
service connection for a cervical spine 
disability must be adjudicated on the 
basis of all of the evidence of record and 
all governing legal authority.

If the benefit sought on appeal remains 
denied, the veteran and his representative 
must be provided with a supplemental 
statement of the case.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal. 
38 C.F.R. § 20.1100(b) (2007).






 Department of Veterans Affairs


